Citation Nr: 1123924	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to March 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, concluding that new and material evidence had not been submitted since a prior, final and binding, August 2001 decision to reopen the Veteran's claim for service connection for a low back condition.  The RO has since, however, reopened the claim in the February 2010 statement of the case (SOC), but continued to deny the claim on its underlying merits.

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).

In this decision, like the RO, the Board also is reopening the claim on the basis of new and material evidence.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  But rather than immediately readjudicating the claim on its underlying merits, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  Rating decisions in September 1999 and August 2001 denied service connection for a low back condition because there was no medical evidence then in the file of a residual low back disability, even though the Veteran had been treated for low back pain during his military service; he did not appeal either of those decisions.

2.  Additional evidence received since that decision, however, includes medical evidence indicating he has a low back disability that is possibly related to his military service.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service connection for a low back condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But additional evidence since received is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An in-service injury alone is not enough, as there must be chronic (permanent) disability resulting from the injury.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain diseases such as arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In the present case, the RO initially denied the Veteran's claim for service connection for a low back condition in September 1999.  The evidence in the file at the time included his service treatment records (STRs), which showed that he had been seen for low back pain following a motor vehicle accident in 1990, a twisting injury in 1993, and another motor vehicle accident in 1994.  These records listed a consequent diagnosis of dorsal pain, probably due to facet dysfunction at T7-8, low back associated with a nominal S1 segment and pseudoarthrosis.  However, a November 1998 VA examination report noted there was no objective findings on that examination and, therefore, no evidence of any residual low back disability from those injuries in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Simply stated, the Veteran had not proven the most fundamental requirement of a service-connection claim by first showing he had a then current low back disability.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service connection presupposes a current diagnosis of the claimed disability, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim because there is no current disability to attribute to his military service).

The RO notified the Veteran of that decision and of his appellate rights in a letter dated in October 1999.  But since he did not seek appellate review within one year of that notification, that September 1999 rating decision became final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In December 2000 the Veteran filed a claim for an increased rating for his back.  Since service connection was not in effect for a back disability, however, the RO properly construed his statement instead as a petition to reopen his previously denied claim for service connection for a low back disability.

The Veteran was therefore afforded another VA compensation examination, which again revealed no then current disability involving his lumbar and thoracic spine.  The RO resultantly issued another rating decision in August 2001 again denying his claim for service connection for a low back condition.  And he again did not appeal, so that decision also is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  That is the most recent final and binding decision so marks the starting point for determining whether there is new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence to be considered in making this new and material determination is that added to the record since the last final and binding denial on any basis).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the elements required to award the claim, just instead probative as to each element that was a specified basis for the last disallowance.  See Evans, 9 Vet. App. at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the final and binding August 2001 rating decision, the Veteran has submitted medical evidence showing he has a low back disability, which, as mentioned, is an element of his claim he had not established when it was denied in August 2001.  In particular, a March 2009 VA treatment record includes a diagnostic assessment of "herniated disc at L4-S1 military??"  Radiographs also revealed degenerative changes and degenerative disc disease with a small L3-4 central disc extrusion.  An October 2010 radiology report from West Coast Radiology also notes the presence of a mild broad-based disc bulge at L1-2.

These records are clearly new and material to the claim since they did not exist at the time of the August 2001 rating decision, so were not considered and indeed could not possibly have been, and thus are new.  These records also are material in that they indicate the Veteran has a low back disability and suggest a relationship or correlation between this disability and his military service, presumably the injuries he sustained in service.  So these additional records relate to an unestablished fact necessary to substantiate his claim.  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.
Inasmuch as there is new and material evidence, the claim for service connection for a low back disability is reopened.


ORDER

The petition to reopen the claim for service connection for a low back disability is granted, subject to the further development of this claim on remand.


REMAND

The Board finds that additional development of the evidence is needed before it can properly adjudicate the claim for service connection for a low back disability on its underlying merits.  As noted, records show the Veteran injured his low back during service on at least three occasions and since has received a diagnosis of a low back disability that is possibly a consequence of those injuries.  Significantly, the March 2009 VA treatment record includes a diagnosis of "herniated disc at L4-S1 military??"

While this reference to "...military??" presumably relates the herniated disc at 
L4-S1 to an event, such as an injury, which occurred during the Veteran's service, there is no discussion of the underlying rationale for making this connection.  And this is where most of the probative value of a medical opinion is derived, not from mere review of the claims file or summary conclusions.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by the factually accurate, fully articulated, and sound reasoning for the conclusion).  Nevertheless, this record is sufficient to trigger VA's duty to assist by obtaining a medical nexus opinion as to whether the Veteran's current low back disability is related to his military service.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

Before the Veteran is examined, however, the Board finds that additional VA treatment records should be obtained.  In an April 2011 letter, the Veteran's representative indicated that additional VA treatment records need to be obtained from the VA Medical Center (VAMC) in Orlando, Florida, including concerning a CAT scan of the Veteran's back in March 2011.  The RO/AMC therefore should attempt to obtain these outstanding records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of the existence of these additional VA treatment records).  See also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's (AOJ's)] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the VAMC in Orlando, Florida, and request all medical records pertaining to the Veteran since 2010, including concerning a CAT scan of his back he reportedly had in March 2011.  If these records are unavailable or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).


2.  Upon receipt of these additional records, schedule an appropriate VA compensation examination to determine the etiology of the Veteran's low back disability.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on physical examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disability is related to his military service, including especially to the three documented injuries he sustained to his low back while in service in 1990, 1993 and 1994.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is encouraged to try and provide definitive comment on this determinative issue of causation.

If the examiner determines that he cannot provide this requested medical nexus opinion without resorting to mere speculation, he must discuss why this is not possible or feasible.  In particular, he must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate the Veteran's claim for service connection for a low back disability in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


